Citation Nr: 1549931	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus type II, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for eye problems, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for nerve damage, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for left arm neuropathy, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for neuropathy of the right foot and heel, and if so, whether service connection is warranted.

7.  Entitlement to an earlier effective date prior to January 8, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial rating higher than 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July/August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in March 2015 and the transcript is of record. 

The claim for an initial rating higher than 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The July 2009 Board decision that denied service connection for diabetes mellitus type II, eye problems, neuropathy, hypertension and nerve damage, is  final.  

2.  Evidence received since the July 2009 Board decision relates to an unestablished fact necessary to substantiate the claims for service connection for diabetes mellitus type II, hypertension, eye problems, nerve damage, left arm neuropathy, and neuropathy of the right foot and heel. 

3.  The earliest medical evidence showing a diagnosis of PTSD is a VA treatment record dated September 12, 2006.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

3.  New and material evidence has been received and the claim for service connection for eye problems is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

4.  New and material evidence has been received and the claim for service connection for nerve damage is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

5.  New and material evidence has been received and the claim for service connection for left arm neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

6.  New and material evidence has been received and the claim for service connection for neuropathy of the right foot and heel is reopened.  38 U.S.C.A.         § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

7.  The criteria for an effective date of September 12, 2006, for the award of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by correspondence in December 2008 and March 2010.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service treatment records and VA examination reports.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claims for service connection for diabetes mellitus type II, eye problems, neuropathy, hypertension and nerve damage, were originally denied in May 2003.  The Veteran appealed to the Board. 

In July 2009 the Board issued a decision denying the claims for service connection for diabetes mellitus type II, eye problems, neuropathy, hypertension and nerve damage, based on a determination that the evidence of record did not show that the Veteran served within Vietnam as defined by VA for the purposes of determining presumptive exposure to Agent Orange and there was no persuasive evidence of actual exposure to herbicides during service.  The Board also found the conditions were not attributable to service or secondary to service-connected conditions.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's July 2009 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its July 2009 decision, the claims folder contained the Veteran's service treatment records, service personnel records and VA outpatient treatment records.  The service records did not contain any complaints, history or findings pertaining to any of the claimed disorders.  On a separation examination on October 19, 1967, the examiner noted that the Veteran's eyes, heart, upper and lower extremities, and neurologic system were normal.  The Veteran's blood pressure was noted as 122/70 and his vision was 20/20.  The service personnel records contained the Veteran's DD Form 214 which noted that the Veteran was awarded the Vietnam Service Medal while assigned to the USS Davis in the official waters of Vietnam.  His personnel records confirmed service in the waters surrounding Vietnam.  

Post-service treatment records after 2001 showed ongoing treatment for hypertension, diabetes mellitus and other residual conditions due to diabetes,          to include neuropathy.  In December 2002 a private ophthalmologist reported that Veteran's vision disorder was due to diabetes mellitus which was incurred as a result of herbicides exposure in Vietnam.  Similarly, a VA clinician in November 2005 noted that the Veteran was diagnosed with diabetes mellitus in 1999 and opined that his diabetes was due to exposure to Agent Orange while serving in Vietnam.  The records did not document a diagnosed disability manifested by shaking.  Social Security Administration records showed that in 1992 the Veteran was granted Social Security disability benefits due to a spine disorder.  

The claims file contained a report from the Department of the Navy that included the 1966 history of USS Davis, which noted that the vessel provided naval gunfire support to ground forces in the Republic of Vietnam and was in the official waters of Vietnam.  

Also of record was documentation of VA's efforts to obtain deck logs for the USS Davis (DD 937).  VA requested the deck logs of the U.S.S. Davis from March 6, 1966-April 9, 1966; May 3, 1966-June 9, 1966; and June 21, 1966-July 2, 1966.  However, the Naval Historical Center replied that deck logs more than 30 years old were unavailable.  After a similar request to the National Archives and Records Administration, it was noted that such logs did not provide information as to which individuals may have departed the ship or set foot in Vietnam, nor would they provide information regarding personnel or cargo (such as Agent Orange or other herbicides). 

The record also contained statements and testimony from the Veteran asserting that he developed diabetes mellitus as a result of being exposed to Agent Orange while serving on the USS Davis off the shores of Vietnam, and that his additional conditions were manifestations from his diabetes.  The Veteran testified that during his tour with the USS Davis, although he never set foot on Vietnam soil, he would regularly swim in waters off Vietnam, such as Da Nang Harbor, the Pearl River and estuaries from rivers of Vietnam, in order to combat the extreme heat at that time, thus exposing him to the in-land herbicides.  He also reported that the USS Davis was frequently in shore or tied up in docking facilities in Vietnam.  

The evidence received since the prior final denial includes VA treatment records that show continued treatment for diabetes mellitus type II, eye problems, neuropathy   and hypertension.  Also in the record are statements and testimony from the Veteran alleging that he developed diabetes mellitus as a result of being exposed to Agent Orange while serving on the USS Davis off the shores of Vietnam.  The Veteran described swimming in waters off Vietnam.  He also reported that the USS Davis   was frequently in shore in Vietnam and docked a quarter mile off land.  Such evidence is cumulative of information and evidence already considered.   

However, the Veteran also submitted an internet article, The Da Nang Harbor Report, received in June 2011, which stated that the waters of Da Nang Harbor and the coastal waters off the coast of Vietnam contained dioxins, to include herbicides.  Such documents are new as they were not before previous decisionmakers.  Additionally,  as such evidence must be presumed credible solely for the purpose of determining whether to reopen a claim, the Board finds such evidence is material. 
 
Accordingly, the Board concludes that some of the additional evidence received since the July 2009 Board decision is new and material, and the claims for service connection for diabetes mellitus type II, eye problems, neuropathy, hypertension and nerve damage are reopened.


Earlier Effective Date Claim

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The effective date of an evaluation and award of compensation based on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran contends that the effective date for the award of service connection for PTSD should be November 2005, the date he filed his original claim.

The Veteran initially submitted a claim for service connection for PTSD on November 21, 2005.  In August 2006 a VA PTSD examination was conducted,      and the examiner concluded that the Veteran did not suffer from PTSD or any psychiatric disability.   A rating decision dated January 2007 denied the claim, noting that the record failed to show that PTSD had been diagnosed.   The Veteran was notified of the decision in a February 2007 letter.  A notice of disagreement was submitted in May 2007.  A November 2007 rating decision continued the denial of PTSD.   The Veteran filed a notice of disagreement in January 2008 and a statement of the case was issued on September 2, 2008.  In a statement submitted on September 11, 2008 the Veteran withdrew his appeal for PTSD and requested that the claim be reopened on the basis of new and material evidence.  

In a March 2009 rating decision, the RO granted service connection for PTSD    with an evaluation of 30 percent effective January 8, 2007.  The RO stated that the effective date was based on VA outpatient reports recording a diagnosis of PTSD by a VA psychiatrist based on criteria from the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)), and that the Veteran had continuously prosecuted his claim since the initial claim in 2005.  The Veteran disagreed with the effective date of the rating assigned and this appeal ensued.  

The RO assigned the January 2007 effective date based on the date entitlement arose, i.e., the date of the diagnosis of PTSD being later than the date of receipt     of claim.  However, the first evidence of record of a diagnosis of PTSD is a VA treatment record dated September 12, 2006 prepared by a mental health nurse practitioner and co-signed by a physician.  Thus, the Board will resolve all doubt in favor of the Veteran and find that the September 12, 2006 report is sufficient to show the Veteran suffered from PTSD at that time, with the diagnosis of PTSD subsequently confirmed by the February 2009 VA examination conducted by a psychiatrist. 

Prior to that date, the Veteran was not shown to have a diagnosis of PTSD.  Thus, in this case, the date of receipt of claim is earlier than the date entitlement arose.  See Young v. McDonald, 766 F.3d 1348 (2014) (service connection for PTSD requires medical evidence diagnosing the condition).  Accordingly, September 12, 2006 is the proper effective date for the award of service connection.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus type II is reopened, and to this extent only the appeal is granted. 

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim for service connection for eye problems is reopened, and to this extent only the appeal is granted.  
 
New and material evidence having been received, the claim for service connection for nerve damage is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for left arm neuropathy is reopened, and to this extent only the appeal is granted.  

New and material evidence having been received, the claim for service connection for neuropathy of right foot and heel is reopened, and to this extent only the appeal is granted.  

Entitlement to an earlier effective date of September 12, 2006 for the award of service connection for PTSD is granted.

REMAND

Reopening the claims for service connection does not end the inquiry; rather, consideration of the claims on the merits is necessary.  The Board finds that additional development is needed for the claims for service connection for diabetes mellitus type II, hypertension, eye problems, nerve damage, left arm neuropathy, and neuropathy of the right foot and heel, as well as for the claim for an increased initial rating for PTSD.

Concerning the PTSD claim, the Veteran's last VA examination to evaluate the severity of the service-connected PTSD was in July 2012.  During his March     2015 hearing, the Veteran alleged that his PTSD was worse and productive of symptomatology that warranted a higher rating.  In support of his claim, the  Veteran submitted a statement from a psychologist, Dr. L.R.B., who reported that the Veteran's emotional condition had deteriorated and his PTSD was increasing and interfering with his daily life.  Accordingly, a VA examination is warranted.   It does not appear that clinical records from Dr. L.R.B. have been obtained.  Relevant ongoing medical records should also be requested.  

With respect to the claims for service connection for diabetes mellitus type II, hypertension, eye problems, nerve damage, left arm neuropathy, and neuropathy    of the right foot and heel, the Board notes that the RO denied the claims for lack of new and material evidence.  As the Board has reopened the claims, adjudication of the claims on the merits by the RO is necessary in the first instance.  

In addition, the Veteran alleges that he was exposed to Agent Orange while serving on the USS Davis off the shores of Vietnam.  He testified that during his tour with the USS Davis, although he never set foot on Vietnam soil, he would regularly swim in waters off Vietnam, such as Da Nang Harbor.  In April 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015), which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  The Court remanded that case for VA to reevaluate        its definition of inland waterways, to include Da Nang Harbor.  Accordingly, on remand, the AOJ should adjudicate this matter considering once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland waterways.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers   from whom he has received treatment for PTSD, and to complete and return an appropriate authorization form for each treatment provider identified, to include treatment records from Dr. L.R.B.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain updated VA treatment records and associate them with the claims file.  

3.  After the above development is completed, schedule the Veteran for a VA mental disorders examination to address the extent and severity of his PTSD.  The claim file must be reviewed by the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's PTSD and its impact   on the Veteran's occupational and social functioning.  

4.  Conduct any additional development warranted once VBA issues guidance regarding the classification of inland waterways per the Court's holding in Gray v. McDonald, 27 Vet. App. 313 (2015).  


5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated, to include considering   the claims for service connection on the merits.  If the benefits sought on appeal remain denied, the appellant  and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


